Argued December 3, 1924.
This appeal is by the administratix of a decedent's estate from the decree of the Orphans' Court of Chester County dismissing exceptions to the report of an auditor, surcharging her with certain payments alleged to have been made improperly out of the funds of the estate. The record before us is not very complete or illuminating but the administratrix seems to have carried on her deceased husband's business of draying and hiring trucks and to have done so unsuccessfully to the consequent loss of his insolvent estate.
Two questions are raised. (1) The status of the exceptant to object to the account; (2) the right of the exceptant to file such exceptions in view of her knowledge that appellant was carrying on the business.
(1) A surety on a note or obligation of the decedent may file such exceptions: Com. to use of Nolt v. Froelich, 56 Pa. Super. 604,608.
(2) Mere knowledge that an administratrix is carrying on her decedent's business will not debar a creditor or other person interested from objecting to losses sustained thereby. To estop such a party from objecting *Page 525 
he must have actively encouraged such action by the legal representative of the decedent, or consented that any losses incurred should be borne by the estate, and not by the administratrix; neither of which was here shown.
The appeal is dismissed at the costs of the appellant.